Citation Nr: 0707182	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).

3.  Entitlement to service connection for chronic ear 
infections.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as low back sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.

In July 2005, the veteran submitted additional correspondence 
for the Board's consideration and simultaneously executed a 
waiver of initial RO review of the submission.  The 
submission will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2006).

In September 2005, the veteran submitted documents including 
generally duplicative copies of medical records.  New 
material included the veteran's notes and arguments regarding 
the records and an item of general medical literature 
describing tetanus and lockjaw.  No waiver of initial RO 
review this submission was executed, however the Board notes 
that the only elements of the submission which are not merely 
duplicate evidence of record or argument are those materials 
which pertain to the veteran's claims of service connection 
for TMJ and chronic ear infections.  Those claims are being 
remanded to the RO for further development, and there is no 
impediment to the Board proceeding with issuing a decision on 
the remaining issues in this case.

The issues of entitlement to service connection for TMJ and 
for chronic ear infections are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD.

2.  The veteran's current chronic back disability was not 
manifested during the veteran's active duty service or for 
many years following service, nor is the veteran's current 
low back disability otherwise causally related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2006).

2.  A low back disability was not incurred in or aggravated 
during service, nor may degenerative joint disease of the low 
back be presumed to have incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated October 2001, including 
special notice particular to the development of PTSD claims.  
Moreover, in the October 2001 letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the October 2001 letter was 
sent to the appellant prior to the July 2002 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claims and that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
effectively been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim by showing the nature and etiology of 
the claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish the severity 
of her disabilities or to establish an effective date for any 
rating that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2001 in which it advised the 
veteran to submit evidence that shows the history and nature 
of her claimed disabilities.  Since the Board concludes below 
that the preponderance of the evidence is against both claims 
of service connection, no rating or effective date will be 
assigned and any questions of notice related to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.


Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I. PTSD

The veteran is claiming service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999). 

As an initial matter, the Board must determine whether or not 
the veteran has been properly diagnosed with PTSD and 
currently suffers from PTSD.  In this regard, the Board notes 
that there is no indication that the veteran has ever been 
diagnosed with PTSD anywhere in the record.  In May 2001, the 
veteran underwent a VA psychiatric evaluation in which the 
veteran directly explained to the psychiatrist her desire to 
be evaluated for PTSD.  The May 2001 consultation report 
reflects a significant evaluation in which the veteran 
presented a substantial history of events and symptoms.  The 
psychiatrist did not conclude that the veteran suffered from 
PTSD; rather, Axis I diagnoses of alcohol abuse and dysthymia 
were given at that time.

The veteran originally filed her claim for entitlement to 
service-connection for PTSD in April 2001 and submitted 
statements describing her claimed stressors and symptoms at 
that time, and again in returning her PTSD questionnaire in 
November 2001.  These statements were in the claims file when 
it was reviewed in December 2001 by a VA psychiatric 
examiner, the same psychiatrist who conducted the May 2001 
PTSD evaluation.  In preparing the December 2001 VA 
psychiatric examination report, the examiner re-reviewed her 
report from previously evaluating the veteran for PTSD.  The 
December 2001 VA psychiatric examination report reflects 
that, after reviewing the claims file and interviewing the 
veteran regarding her psychiatric symptoms, the examiner 
again did not diagnose the veteran with PTSD.  Rather, Axis I 
diagnoses of alcohol dependence, dysthymia, and recurrent 
major depression were noted.

There is no indication anywhere else in the claims file that 
the veteran has been diagnosed with PTSD, including during 
service and following service.  In-service reports of 
"marked inadaptation" and an impression of hysterical 
reaction in January 1969 appear to have led to a psychiatric 
observation report being prepared at the time of the 
veteran's June 1969 separation from service.  This report 
indicates that no psychiatric disease was found.  The Board 
acknowledges that the veteran has been clinically noted to be 
suffering from other psychiatric diagnoses following service, 
but there is no clinical diagnosis of PTSD anywhere in the 
record, including in the VA psychiatric examination conducted 
after the veteran began developing this claim for service 
connection.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD.  The Board sympathizes with the veteran 
and understands the veteran's contention that she currently 
suffers from PTSD due to the traumatic experiences she 
describes occurring during her service.  However, although 
the veteran is competent to provide evidence regarding her 
history and symptomatology, as a layperson she is not 
competent to provide evidence diagnosing herself with PTSD; 
the Board must rely upon the conclusions of medical experts 
regarding the diagnosis of PTSD.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The weight of the competent evidence 
is to the effect that the veteran is not currently diagnosed 
with PTSD.  Service connection cannot be established without 
a current diagnosis of the claimed disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

II.  Degenerative Joint Disease of the Lumbar Spine

This case also involves the veteran's claim of entitlement to 
service-connection for degenerative joint disease of the 
lumbar spine.  Initially, the Board notes that the veteran's 
service medical records contain several references 
documenting in-service back pain and symptomatology.  These 
reports begin in January 1969 and most of the reports occur 
in that same month, including multiple notations that the 
veteran's back pain was medically attributed to a "strain."  
No occurrence of any specific injury is indicated in the 
reports.  A March 1969 report reflects continuing treatment 
and evaluation of back problems at that time, with the 
symptoms again attributed to an impression of a "strain."  
It is significant, however, that the veteran's April 1964 
separation examination report shows that the veteran's back 
was evaluated as clinically normal with no pertinent 
abnormalities noted.  Although the report reflects that 
several medical conditions were noted, and although the 
veteran reported a history of back trouble, the report 
indicates that the veteran's back was examined and was 
clinically normal at that time.  Thus, the medical records 
suggest that the veteran's back pain, attributed to a strain, 
was acute in nature and may have resolved with treatment.  In 
any event, the medical records show that medical 
professionals evaluating the veteran did not believe that the 
pain was a manifestation of any chronic disability.

The record contains no further indication of back 
symptomatology until a January 1988 private medical record 
which includes a note that the veteran reported having been 
told that she had "lumbosacral arthritis."  It is clear 
from the record that the veteran does indeed have a current 
diagnosis of degenerative joint disease of the lumbar spine, 
as recently re-confirmed by the January 2005 VA examination 
conducted in association with this claim.  However, the 
lengthy period of over 18 years following separation from 
service without any evidence of diagnosis or treatment for 
any chronic back pathology weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board notes that a December 2001 VA examination report is 
of record.  This examination was conducted in association 
with a different claim for VA benefits, and prior to much of 
the development of the record for this service-connection 
claim; subsequent to this examination a substantial quantity 
of medical records regarding the history of the veteran's 
back symptoms have been added to the claims file.  The 
December 2001 examination report thus is significant only to 
the extent of the findings noted upon examination of the 
veteran.  The examiner originally diagnosed the veteran with 
a "low back strain, mild" and "fibromyalgia," but upon the 
completion of an x-ray study changed the diagnosis to mild 
degenerative joint disease of the lumbar spine.

The January 2005 VA examination was conducted to obtain a 
medical professional's opinion about any possible causal link 
between the veteran's in-service back symptoms and her 
currently diagnosed chronic back pathology.  The examiner 
reviewed the complete developed claims folder and discussed 
the pertinent medical history of the veteran's back in detail 
in the examination report; the examiner also discussed the 
history back symptoms with the veteran and noted pertinent 
elements of her account.  After considering all of the 
relevant history and conducting a thorough examination of the 
veteran's back, including x-ray studies, the examiner 
diagnosed degenerative joint disease of the lumbar spine, 
degenerative disc disease of the lumbosacral spine, and 
fibromyalgia of the left latissimus dorsi musculature.

Most significantly, after consideration of the complete 
record, the examiner's analysis led him to conclude that, "I 
cannot clearly relate these findings to her service.  
Accordingly, it is my opinion that her current back problems 
are less likely as not caused by or a result of her acute and 
short-term back problems while in the service."  This 
conclusion must be accorded significant probative weight as 
the report clearly reflects that the competent medical 
expert's analysis was informed by thorough review of the 
claims folder and an adequate discussion of the medical 
rationale behind his conclusion; the January 2005 VA 
examination report indicates that the veteran's in-service 
back symptoms were acute in nature and not related to a 
chronic disability such as her current back pathology.

The Board acknowledges the veteran's own belief that she 
currently suffers from a low back disability which is 
causally related to service and which was manifested in 
service by her back pain diagnosed as "strain" at the time.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, she is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disability.  However, 
the medical evidence of record is against finding chronicity 
of back disability symptoms following separation and, 
moreover, no medical evidence of record suggests that there 
is any etiological relationship between the veteran's active 
duty service back strain and her current chronic back 
pathology first diagnosed many years after service.

Thus, the record lacks any competent medical evidence to 
indicate that the veteran's current back pathology was at 
least as likely as not manifested in service, caused in 
service, or otherwise related to the veteran's service.  
While the Board acknowledges that the veteran experienced 
back pain during service, there is no competent medical 
opinion that indicates any probability that the "strain" 
diagnosed in service is in any manner causally connected to 
the veteran's current chronic back pathology, to include 
degenerative joint disease of the lumbar spine.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The 
preponderance of the evidence is against finding that there 
is even a fifty percent chance that the veteran's chronic 
disability of the lumbar spine is causally related to 
service.  There is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
38 C.F.R. § 3.102.


ORDER

Service connection is not warranted for PTSD or for 
degenerative joint disease of the lumbar spine.  To this 
extent, the appeal is denied.


REMAND

The Board notes that the veteran's claims of entitlement to 
service connection for TMJ and for chronic ear infections 
stem from a common set of assertions regarding the possible 
in-service incurrence of these pathologies.  The veteran has 
alleged that during a November 1968 dental procedure to 
extract some teeth, the dentist dropped a needle on the floor 
and proceeded to use the contaminated needle in the veteran's 
mouth.  Service medical records document that the veteran 
underwent the extraction in November 1968, although there is 
no indication in the records which directly relate to a 
contaminated needle.

However, the Board observes that other pertinent details of 
the veteran's factual contentions appear to be supported by 
the service medical records.  The veteran contends that soon 
after the dental extraction, she experienced a significant 
ear problem and severe swelling in her jaw.  November 1968 
service medical records do indicate that the veteran 
complained of an earache on the day following the dental 
extraction which became worse over the following days; a 
November 1968 notation indicates an impression of "no 
infection" at that time.

The veteran's service immunization record shows that she was 
given a tetanus shot a few days later.  The veteran has 
suggested that the fact she was given this shot indicates 
that a tetanus infection was suspected by medical personnel.  
The Board is not competent to interpret the medical 
significance of the fact that the veteran was given a tetanus 
shot several days after the onset of symptoms; the Board does 
observe, however, that the veteran was given a typhoid shot 
along with the tetanus shot and, moreover, both shots had 
previously been given to the veteran in the month prior to 
the dental procedure as well.

Shortly thereafter, in early December 1968, the service 
medical records show that the veteran was being treated for 
symptoms including an earache, sore throat, and a swollen 
gland on the left side of her jaw.  The veteran directs 
attention to the comment in the medical record that the 
symptoms were "difficult to evaluate because of trismus."  
The Board observes, for the purposes of this remand 
discussion only, that the term 'trismus' does appear to 
concern an inability to open the mouth and may be associated 
with tetanus infections and TMJ, as the veteran argues.

A March 1969 medical report indicates that the veteran was 
again being treated for swollen glands and a sore throat.  
The veteran's April 1969 separation examination indicates, 
however, that by that time her head, face, neck, mouth, and 
throat were all found to be clinically normal.

The veteran describes, including most recently in July 2005 
correspondence, the she has had chronic or recurrent 
difficulty with her jaw and ears since that time.  The Board 
observes that the veteran has not been expressly diagnosed 
with any chronic disease of jaw or of the ears by a medical 
doctor; however, VA medical records contain documentation of 
treatment for recurring pertinent symptomatology of ear and 
jaw problems.  The record also contains a March 2000 letter 
from a nurse practitioner indicating that the veteran has 
undergone treatment for erysipelas, with concern that the 
disease may be caused by the in-service incident described by 
the veteran.  There is pertinent documented symptomatology 
in-service and post-service, and the timing offers some 
suggestive corroboration for the veteran's contentions that a 
significant pathology may have originated with the in-service 
dental procedure.  In the interest of giving the veteran's 
claim every consideration, the Board believes that an 
appropriate VA examination would be of substantial value in 
considering this case.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves claims of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

	     2.  Copies of all outstanding records 
of treatment received 	     by the veteran for 
the disabilities at issue from VA and            
	     non-VA medical providers  should be 
obtained and made   	     part of the record.

3.  The veteran should be scheduled for VA 
examinations by appropriate specialists to 
determine the nature and etiology of any 
current chronic diseases of the jaw and 
ears.  It is imperative that the claims 
file be made available to the examiners for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiners should respond to the 
following:

     a)  Please clearly identify each 
specific current diagnosis found in 
examining the veteran's jaw and ear 
symptoms.

	b)  Does the veteran currently suffer 
from any acquired chronic disease of the 
jaw, to include TMJ, or any acquired 
chronic disease of the ears?

    c)  For each current acquired diagnosis, 
please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disease was caused or 
aggravated during the veteran's active duty 
service?  In answering this question, 
please explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  
In particular, please address the veteran's 
contentions that a chronic pathology was 
incurred during her November 1968 dental 
procedure, and please address the service 
medical records indicating jaw and ear 
symptomatology following that procedure.

3.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claims which 
remain on appeal.  If the determination of 
any claim remains unfavorable to the 
veteran, the veteran and her representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


